Citation Nr: 1616031	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right hip osteoarthritis prior to September 14, 2009, and a disability rating in excess of 20 percent for right hip osteoarthritis from September 14, 2009, to June 7, 2010.  
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to October 1981 and from December 1981 to December 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In December 2008, the RO granted an initial disability rating of 10 percent for right hip osteoarthritis.  In a July 2010 rating decision, the RO granted a 20 percent disability rating effective September 14, 2009, a 100 percent disability rating effective June 8, 2010, and a 30 percent disability rating effective August 1, 2011.  

The Board denied this appeal in February 2015.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), as it pertained to the denial of a disability rating in excess of 10 percent for right hip osteoarthritis prior to September 14, 2009, and a disability rating in excess of 20 percent for right hip osteoarthritis from September 14, 2009 to June 7, 2010.  The Court issued an order in November 2015 granting a November 2015 Joint Motion for Partial Remand (JMPR) filed by the Veteran's representative before the Court and VA's Office of the General Counsel ("the parties").  The Veteran did not contest the Board's determination that he is entitled to a disability rating of 50 percent, and no higher, for his status post total right hip replacement on and after August 1, 2011, and he requested that the Court dismiss the appeal of that issue.  The Court's order remanded the matter for action consistent with the terms of the JMPR.   

The Board's February 2015 decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Since that time, the RO sent the Veteran a notice letter in June 2015, which was compliant with the Board's remand.  The RO also attempted to arrange for a VA examination in April 2012, pursuant to the Board's remand, but the Veteran failed to report.  The RO has not adjudicated the TDIU issue or issued a supplemental statement of the case (SSOC), pursuant to the Board's final remand directive.  Thus, the issue has not been returned to the Board for further appellate processing, and is not currently within the scope of the instant remand.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

This matter must be remanded for compliance with the terms of the November 2015 JMPR.  

More specifically, the parties to the JMPR agreed that the Board relied on an inadequate medical examination report to deny higher ratings for the Veteran's right hip osteoarthritis condition for the period prior to June 7, 2010.  See JMPR at 2.  Specifically, a VA examination report dated March 10, 2010, noted the Veteran's reported flare-ups, but did not state whether the Veteran would have additional range of motion loss during a flare-up or explain why this information could not feasibly be provided.  See JMPR at 2-3.  

The parties agreed that the Board shall instruct the RO to seek an addendum to the March 2010 examination report clarifying whether and to what extent there is any additional range of motion loss that would have been experienced during the flare-ups or explaining why such information could not reasonably be provided.  See JMPR at 3.  

Thus, the Board must remand this matter for compliance with the Court's November 2015 order granting the parties' JMPR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  After undertaking any preliminary development needed, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the March 10, 2010 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the severity of the Veteran's right hip condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to clarify whether and to what extent there was any additional range of motion loss that would have been experienced during the flare-ups.  If this information cannot be provided, the examiner is asked to explain why such information could not reasonably be provided.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.

3.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

